ORDER
PER CURIAM.
On July 24, 1992, 2 Vet.App. 623, in a single-judge' memorandum decision, the Court reversed the December 28, 1990, decision of the Board of Veterans’ Appeals. On August 7, 1992, the Secretary of Veterans Affairs (Secretary) filed a motion for reconsideration or review by a three-judge panel of the single-judge decision or, in the alternative, to vacate or modify the memorandum decision, and to stay proceedings.
Upon consideration of the Secretary’s motion for reconsideration or for review by a panel, it is by the single Judge
ORDERED that the Secretary’s motion for reconsideration is denied. It is by the panel
ORDERED that the Secretary’s motion for review by a panel is denied. It is further
ORDERED that the Secretary’s alternative motion to vacate or modify the memorandum decision, and to stay proceedings, is denied. It is further
ORDERED that the Clerk of the Court is directed to withhold entry of judgment until 30 days after a final decision in Gardner v. Derwinski, 1 Vet.App. 584 (1991), appeal docketed, No. 92-7925 (Fed.Cir.1992). This order is issued without prejudice to the parties to file a motion seeking judgment consistent with the decision in Gardner.